Citation Nr: 1729264	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-32 248
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia, prior to August 19, 2014.

2.  Entitlement to a rating in excess of 10 percent for tricompartmental degenerative joint disease of the right knee with limitation of flexion, prior to August 19, 2014..

3..  Entitlement to a rating in excess of 30 percent for right total knee arthroplasty. effective from October 1, 2015 (exclusive of a temporary total evaluation assigned for post-surgical convalescence from September 6, 2016 throught October 31, 2016).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The Veteran's right knee disability was assigned a 10 percent rating for chondromalacia with surgical absence of meniscus and partial medial meniscus under Diagnostic Code 5257-5014.  During the pendency of this appeal, however, a separate noncompensable evaluation for tricompartmental degenerative joint disease of the right knee was assigned, pursuant to Diagnostic Code 5003-5261, effective November 21, 1995.  Then, in a July 2014 rating decision, the Veteran was assigned a third separate 10 percent evaluation for limitation of flexion of the right knee under Diagnostic Code 5003-5260, effective November 27, 2012.  

The Veteran underwent right knee surgery in August 2014.  A January 2015 Board decision granted a temporary total evaluation from August 19, 2014 through Septenber 30, 2015, and a 30 percent rating was assigned thereafter by way of a January 2015 rating decision.  In September 2016, another surgery was performed on the Veteran's right knee, and in a December 2016 rating decision, another temporary total evaluation was assigned, effective from September 6, 2016 through October 31, 2017.

The most recent VA examination of the Veteran's knee was performed in November 2014, but the findings are incomplete because the Veteran was in the middle of a period of post-surgical convalescence.  The examiner indicated that another examination should be scheduled a year after the October 2014 surgery.  However, no subsequent examination was performed.  Therefore, the Board remands the appeal so that a VA examination may be scheduled to assess the current severity of the Veteran's right knee disability.  

As the issue of entitlement to TDIU is, at least in part, dependent on the outcome of the increased rating claims, that issue must also be remanded.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  After the end of the Veteran's post-surgical convalescence period on October 31, 2017, schedule the Veteran for the appropriate examination to determine the degree of severity of his right knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examiner should also comment on the impact of the Veteran's right knee symptoms on his ability to obtain and maintain substantial and gainful employment. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, if any, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




